
	
		II
		112th CONGRESS
		1st Session
		S. 1926
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mrs. Gillibrand (for
			 herself, Ms. Stabenow,
			 Mr. Harkin, Mr.
			 Tester, Mr. Franken,
			 Mr. Casey, Mr.
			 Sanders, Mr. Lautenberg,
			 Mr. Schumer, Mr. Brown of Ohio, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Department of Agriculture Reorganization Act
		  of 1994 to establish in the Department of Agriculture a Healthy Food Financing
		  Initiative.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Food Financing
			 Initiative.
		2.FindingsCongress finds that—
			(1)(A)the United States faces
			 an obesity epidemic in which 30.5 percent of children ages 10 through 17 are
			 overweight or obese;
				(B)the obesity epidemic contributes to
			 increasing rates of chronic illness, including diabetes, heart disease, and
			 cancer; and
				(C)the obesity epidemic cost the United
			 States $147,000,000 in medical expenses in 2008, and this cost is expected to
			 rise in the future;
				(2)the Reinvestment
			 Fund estimates that almost 25,000,000 people in the United States live in
			 low-income communities with limited access to supermarkets and grocery
			 stores;
			(3)more than 130
			 studies show that—
				(A)access to healthy
			 food is particularly a problem in hundreds of low-income, rural, and urban
			 communities, as well as communities of color in the United States; and
				(B)the opportunity
			 to access healthy food in is linked to lower levels of obesity, diabetes, and
			 other food-related chronic illnesses, leading to better health outcomes;
				(4)(A)children from
			 low-income families are twice as likely to be overweight as children from
			 higher income families; and
				(B)African-American and Hispanic children
			 are more likely than Caucasian children to be obese;
				(5)studies show that
			 when healthy foods are available, people will increase consumption of fruits
			 and vegetables;
			(6)leading public
			 health experts, including the Centers for Disease Control and Prevention, the
			 American Heart Association, the Institute of Medicine, and the American Public
			 Health Association, agree that providing improved access to supermarkets and
			 grocery stores is needed to improve public health and prevent obesity;
			(7)developing
			 high-quality fresh food retail outlets creates jobs, expands markets for
			 agricultural producers in the United States, and supports economic vitality in
			 underserved communities;
			(8)(A)supermarkets and
			 grocery stores often face barriers to opening stores in food deserts;
				(B)the supermarket industry operates on
			 an historically thin profit margin;
				(C)according to the 2011 National Grocers
			 Association Independent Grocers Survey, the average net profit margin before
			 taxes for independent grocers in 2010 was 1.08 percent;
				(D)urban operators face barriers,
			 including—
					(i)increased real estate costs or
			 limited availability of suitable commercial real estate in the
			 community;
					(ii)increased employee training needs
			 and costs;
					(iii)elevated security expenses;
			 and
					(iv)often zoning restrictions;
					(E)supermarkets and grocery stores in
			 rural food deserts also face barriers, including increased food delivery costs
			 due to distance from distributers, dispersed customer base, and low volume;
			 and
				(F)access to affordable capital is a
			 significant problem for both rural and urban projects;
				(9)by providing seed
			 capital and technical assistance, the Federal Government, through time-limited
			 investments, can—
				(A)attract private
			 sector investment to create and retain much-needed jobs; and
				(B)provide
			 long-term, sustainable solutions to the decades-old problem of limited access
			 to healthy food in underserved, low-income urban and rural communities;
			 and
				(10)legislation
			 establishing a national fund modeled on the successful Pennsylvania Fresh Food
			 Financing Initiative will help address the obesity epidemic while also creating
			 much-needed jobs and economic revitalization, and solving the healthy food
			 access problem in hundreds of communities across the United States.
			3.Healthy food
			 financing initiative
			(a)In
			 generalSubtitle D of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6951) is amended by adding at the end the
			 following:
				
					242.Healthy food
				financing initiative
						(a)PurposeThe
				purpose of this section is to establish a program to improve access to healthy
				foods in underserved areas, to create and preserve quality jobs, and to
				revitalize low-income communities by providing loans and grants to eligible
				fresh, healthy food retailers to overcome the higher costs and initial barriers
				to entry in underserved, urban, suburban, and rural areas.
						(b)DefinitionsIn
				this section:
							(1)Community
				development financial institutionThe term community
				development financial institution has the meaning given the term in
				section 103 of the Community Development Banking and Financial Institutions Act
				of 1994 (12 U.S.C. 4702).
							(2)Food access
				organizationThe term food access organization means
				a nonprofit organization with expertise in improving access to healthy food in
				underserved communities.
							(3)InitiativeThe
				term Initiative means the Healthy Food Financing Initiative
				established in the Department by subsection (c)(1).
							(4)Local
				fundsThe term local funds means the allocation of
				national funds and any other forms of financial assistance (including grants,
				loans, and equity investments) that are raised by partnerships to carry out the
				purposes of this section.
							(5)National
				fundsThe term national funds means any Federal
				appropriation made to carry out this section and any other forms of financial
				assistance (including grants, loans, and equity investments) that are raised by
				the national fund manager to carry out the purposes of this section.
							(6)National fund
				managerThe term national fund manager means a
				community development financial institution in existence as of the date of
				enactment of this section and certified by the Community Development Financial
				Institutions Fund of the Department of the Treasury that is designated by the
				Secretary to manage the Initiative for purposes of—
								(A)raising private
				capital;
								(B)providing
				financial and technical assistance to partnerships; and
								(C)funding eligible
				projects directly at the request of partnerships to attract fresh, healthy food
				retailers to underserved urban, suburban, and rural areas, in accordance with
				this section.
								(7)Partnership
								(A)In
				generalThe term partnership means a regional,
				State, or local public and private partnership that is organized to improve
				access to fresh, healthy foods by providing financial and technical assistance
				to eligible projects.
								(B)InclusionsThe
				term partnership includes—
									(i)an unit of State,
				local, or tribal government or a quasi-public State or local government
				agency;
									(ii)a food access or
				community health organization committed to improving access to healthy
				foods;
									(iii)a community
				development financial institution or other organization that is capable of
				administering a loan and grant program in accordance with this section;
				and
									(iv)other
				organizations interested in improving access to healthy foods in underserved
				areas.
									(c)Establishment
							(1)In
				generalThere is established in the Department a Healthy Food
				Financing Initiative.
							(2)ManagementNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall select and enter into a grant agreement with a national fund manager who
				shall be responsible for the management of the Initiative nationally.
							(3)Eligible
				projects
								(A)In
				generalSubject to the requirements of this paragraph, the
				national fund manager shall establish the eligibility criteria for projects to
				be assisted by the Initiative.
								(B)RequirementsTo
				be eligible to receive assistance through the Initiative, a project
				shall—
									(i)include a
				supermarket, grocery store, farmers market, or other fresh, healthy food
				retailer;
									(ii)consist of a
				for-profit business enterprise, a member- or worker-owned cooperative, or a
				nonprofit organization;
									(iii)meet the
				eligibility criteria established under this section;
									(iv)continue to be a
				viable business enterprise with a financial viability plan;
									(v)require an
				investment of public funding to move forward and be competitive;
									(vi)operate on a
				self-service basis;
									(vii)in accordance
				with subparagraph (C), expand or preserve the availability of healthy, fresh,
				high quality unprepared foods, particularly fresh fruits and vegetables, in
				underserved areas; and
									(viii)agree to
				accept benefits under the supplemental nutrition assistance program established
				under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
									(C)Requirements
									(i)DefinitionsIn
				this subparagraph:
										(I)Perishable
				food
											(aa)In
				generalThe term perishable food means food that is
				fresh, refrigerated, or frozen.
											(bb)ExclusionThe
				term perishable food does not include canned goods.
											(II)Staple
				food
											(aa)In
				generalThe term staple food means food that is a
				basic dietary item, including bread, flour, fruits, vegetables, and
				meat.
											(bb)ExclusionsThe
				term staple food does not include snack or accessory food (such as
				chips, soda, coffee, condiments, and spices) or ready-to-eat, prepared
				food.
											(III)VarietyThe
				term variety means an assortment of different types of food
				items.
										(ii)In
				generalFor purposes of subparagraph (B)(vii), to expand or
				preserve the availability of fresh fruits and vegetables in underserved areas
				shall mean, with respect to a project, that the project maintains a store
				that—
										(I)carries a full
				line of fresh produce, as defined by the national fund manager to reflect
				differences in project size and overall store size;
										(II)sells food for
				home preparation and consumption; and
										(III)at a
				minimum—
											(aa)offers for sale
				at least 3 different varieties of food in each of the 4 staple food groups
				(bread and grains, dairy, fruits and vegetables, and meat, poultry, and fish),
				with perishable food in at least 2 categories, on a daily basis; or
											(bb)has a store at
				which at least 50 percent of the total sales of the store (including food and
				nonfood items or services) are from the sale of eligible staple food.
											(D)Income
				criteriaEach eligible project shall be located in—
									(i)a
				low- or moderate-income census tract, as determined by the Bureau of the Census
				of the Department of Commerce;
									(ii)a population
				census tract that is treated as a low-income community under section 45D(e) of
				the Internal Revenue Code of 1986; or
									(iii)an area that
				significantly serves an adjacent area that meets the criteria described in
				clause (i) or (ii), as approved by the national fund manager.
									(E)Underserved
				criteria
									(i)In
				generalEach eligible project shall be located in an underserved
				area, as determined by the partnerships according to criteria established by
				the national fund manager.
									(ii)FactorsIn
				determining whether an area is an underserved area, the following factors shall
				be taken into consideration:
										(I)Population
				density.
										(II)Below average
				supermarket density or sales.
										(III)Car
				ownership.
										(IV)Geographical or
				physical barriers, such as highways, mountains, major parks, or bodies of
				water.
										(iii)LocationsOn
				an annual basis, the national fund manager shall collect data and publish maps
				that show the location of underserved areas.
									(4)Priority
				projects
								(A)In
				generalPriority shall be given to projects that—
									(i)are located in
				severely distressed low-income communities, as defined by the Community
				Development Financial Institutions Fund of the Department of the Treasury;
				and
									(ii)include 1 or
				more of the following characteristics:
										(I)The project will
				create or retain quality jobs in the community, as determined in accordance
				with subparagraph (B).
										(II)The project has
				community support in terms of store quality, affordability, site location, and
				coordination with local community plans or other programs promoting community
				and economic development.
										(III)The project
				supports regional food systems and locally grown foods, to the extent
				available.
										(IV)In major
				metropolitan areas, the project is associated with a transit-oriented
				development project.
										(V)In areas with
				public transit, the project is accessible by public transit.
										(VI)The project
				involves the reuse of a building that is listed in or eligible for the National
				Register of Historic Places.
										(VII)The project
				involves a brownfield or grayfield (as those terms are used in the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9601 et seq.)).
										(VIII)The estimated
				energy consumption of the project, calculated using building energy software
				approved by the Department of Energy, will qualify the project for designation
				under the Energy Star program established by section 324A of the Energy Policy
				and Conservation Act (42 U.S.C. 6294a).
										(IX)The project
				involves women- and minority-owned businesses.
										(B)Quality
				jobsFor purposes of subparagraph (A)(ii)(I), a quality job is a
				job that—
									(i)provides wages
				that are comparable to or better than similar positions in existing businesses
				of similar size in similar local economies;
									(ii)offers benefits
				that are comparable to or better than what is offered for similar positions in
				existing local businesses of similar size in similar local economies;
				and
									(iii)is targeted for
				residents of neighborhoods with a high proportion of persons of low income (as
				that term is defined in section 102(a) of the Housing and Community Development
				Act of 1974 (42 U.S.C. 5302(a))) through local targeted hiring programs.
									(d)Duties of the
				Secretary
							(1)In
				generalThe Secretary shall—
								(A)designate a
				national fund manager to manage national funds;
								(B)oversee the
				Initiative nationally;
								(C)work closely with
				the designated national fund manager—
									(i)to ensure that
				funds are used appropriately and in the most effective manner practicable;
				and
									(ii)to develop the
				program strategy into a detailed work plan, program, and operating
				budget;
									(D)review and
				approve the operating budget for the national fund manager to ensure that the
				administrative costs are—
									(i)reasonable (not
				more than 5 percent of the total budget);
									(ii)connected to the
				costs of operations; and
									(iii)reflect
				efficient operations by the national fund manager; and
									(E)make available to
				the public an annual report, using data obtained from the Department of
				Agriculture, the Department of Health and Human Services, and the Community
				Development Financial Institutions, that describes the impacts of the
				Initiative, including tracking health and economic development indicators at
				the local, State, and national levels to determine the impacts of individual
				projects and the collective impact in local areas and statewide of funded
				projects and the Initiative overall.
								(2)National fund
				managerThe Secretary shall—
								(A)select the
				national fund manager through a competitive process from among community
				development financial institutions that have a proven and recent track record
				of success and effectiveness in—
									(i)attracting
				private capital;
									(ii)developing and
				managing programs that provide grants and loans to support supermarkets and
				other fresh, healthy food retail business enterprises in low- and
				moderate-income communities, including the development of grocery stores,
				farmers markets, and other fresh, healthy food retail models;
									(iii)making and
				servicing loans that are similar to loans proposed in the Initiative or having
				a record of otherwise successfully investing in fresh, healthy food retail
				development projects;
									(iv)effectively
				managing multiple contracts and subcontractors;
									(v)effectively
				managing large capital pools, of at least $100,000,000; and
									(vi)providing or
				contracting for the provision of technical assistance; and
									(B)administer the
				Initiative by approving the disbursement of funds to the national fund manager
				in a manner that facilitates the implementation of the overall
				Initiative.
								(3)Coordination
								(A)In
				generalNot later than 45 days after the date of receipt of an
				award, the national fund manager shall develop, with guidance from and in
				consultation with the Secretary, and submit to the Secretary, a detailed work
				plan.
								(B)Approval
				requiredThe Secretary shall review and approve the work plan,
				program budget, and administrative costs under subsection (e)(4)(C) prior to
				entering into an agreement with the national fund manager to administer the
				Initiative.
								(4)Performance
				targets
								(A)In
				generalThe Secretary shall conduct financial audits of, and
				establish performance targets for, the national fund manager, which shall
				include, at a minimum, the requirements described in this paragraph.
								(B)Geographic
				spreadPartnerships funded by the Initiative shall be
				geographically diverse and representative of the underserved areas across the
				United States.
								(C)Focus on
				low-income communitiesA substantial portion of the projects
				funded by partnerships shall serve very low- and low-income communities, as
				defined by the Bureau of the Census of the Department of Commerce.
								(D)Financial
				effectiveness of the national fund managerThe national fund
				manager and any local financial institution involved in a partnership shall
				demonstrate on-going capacity and timeliness in raising private capital and
				disbursing funds as required under the Initiative.
								(E)Technical
				assistance effectiveness of the national fund managerThe
				provision of technical assistance by the national fund manager shall be
				evaluated based on—
									(i)the
				responsiveness of the national fund manager to requests for assistance;
				and
									(ii)the ability of
				the national fund manager to craft programs that develop needed new capacities
				in partnerships.
									(F)ImpactPerformance
				targets shall address the allocation of funds by the national fund manager to
				partnerships and the tracking and reporting of the impacts of the funds in
				improving access to fresh, healthy foods and in achieving other related
				impacts.
								(e)Duties of the
				national fund manager
							(1)Allocation of
				funds
								(A)In
				generalThe national fund manager shall—
									(i)allocate at least
				70 percent of any Federal appropriation made to carry out this section to
				partnerships that are selected based on the criteria described in paragraph
				(3); and
									(ii)retain not more
				than 30 percent of any Federal appropriation made to carry out this section to
				undertake financing activities described in subparagraph (C), including a
				reasonable amount for administrative costs (not to exceed 5 percent) approved
				by the Secretary in accordance with paragraph (4)(C).
									(B)Use of the
				national funds by partnership programs
									(i)In
				generalAs a condition on the receipt of funds, each partnership
				shall use—
										(I)the national
				funds received from the national fund manager under subparagraph (A)(i) to
				create 1 or more revolving loan programs or other revolving pools of capital or
				other products to facilitate financing of local projects as determined by the
				agreement between the partnership and the national fund manager; and
										(II)any remaining
				funds for grants, or, as approved, for innovative financing mechanisms.
										(ii)Limitations
										(I)In
				generalUse of funds for administrative costs and other purposes
				shall be—
											(aa)limited in
				accordance with the terms of the agreement negotiated between the national fund
				manager and partnerships;
											(bb)based on whether
				administrative costs are reasonable, connected to the costs of operation, and
				reflect efficient operations by the partnership; and
											(cc)determined using
				criteria including geographic coverage, program duration, and total funding
				amount.
											(II)GoalThe
				goal of this clause to limit administrative costs to the maximum extent
				practicable, but in no case may the amount used for administrative costs exceed
				10 percent of the Federal funds allocated.
										(C)Use of the
				national funds by the national fund managerThe national fund
				manager shall use national funds described in subparagraph (A)(ii) to undertake
				financing and other activities to enhance and maximize the effectiveness of the
				Initiative, as determined by the agreement with the Secretary,
				including—
									(i)attracting other
				forms of financial assistance to match or leverage the national funds;
									(ii)awarding
				national funds to partnerships in accordance with paragraph (3);
									(iii)creating and
				managing pools of grant or loan capital that blend or leverage national funds
				with other forms of financial assistance, including capital in the form of tax
				credits under section 45D of the Internal Revenue Code of 1986, for the benefit
				of partnerships;
									(iv)creating and
				managing pools of grant or loan capital that blend or leverage the national
				funds with other forms of financial assistance, including capital in the form
				of tax credits under section 45D of the Internal Revenue Code of 1986, to
				finance eligible local projects identified by partnerships or the national fund
				manager that have special or unique characteristics;
									(v)providing loans
				or grants directly to eligible local projects as matching funds if requested by
				a partnership;
									(vi)providing credit
				enhancement or other financial products and instruments for the benefit of
				partnerships or eligible local projects;
									(vii)providing
				technical assistance; and
									(viii)funding
				reasonable administrative costs approved by the Secretary in accordance with
				paragraph (4)(C).
									(2)Responsibilities
				of the national fund managerThe designated national fund manager
				shall—
								(A)raise other forms
				of financial assistance to match or leverage the national funds;
								(B)use
				administrative funds to develop appropriate training programs and offer
				technical assistance services to—
									(i)partnerships;
									(ii)State, local,
				and tribal governments;
									(iii)the food retail
				industry; and
									(iv)food access and
				health advocacy organizations to augment local capacities;
									(C)develop financial
				products such as loans, grants, and credit enhancement tools that can be used
				by partnerships to incentivize and support the development and retention of
				supermarkets and other fresh, healthy food retail in underserved areas;
								(D)award Initiative
				funds to eligible partnerships through an annual competitive process in
				accordance with paragraph (3);
								(E)contract with a
				national food access organization to assist in the review of applications from
				partnerships and to provide technical assistance to local food access
				organizations in the proposed partnerships;
								(F)award and
				disburse funds to partnerships or eligible local projects in a timely
				manner;
								(G)create and meet
				performance benchmarks and reporting guidelines, as approved by the Secretary,
				including for—
									(i)the amount of
				capital raised and leveraged from financial institutions, partnerships, and
				other resources;
									(ii)the geographic
				diversity of partnerships; and
									(iii)the proportion
				of projects funded by the partnership that are in severely distressed
				low-income communities;
									(H)develop program
				guidelines and operating procedures for the Initiative, including—
									(i)maximum grant and
				loan amounts for projects;
									(ii)eligible uses of
				funds;
									(iii)prudent
				underwriting criteria;
									(iv)performance
				targets;
									(v)reporting
				guidelines;
									(vi)limits on
				administrative costs; and
									(vii)implementation
				milestones;
									(I)monitor the
				performance of partnerships; and
								(J)collect data,
				compile information, and conduct such research studies as the national fund
				manager determines to be relevant to the successful implementation of the
				Initiative, including—
									(i)to assess
				national and local market conditions;
									(ii)to determine
				barriers to market entry; and
									(iii)to identify
				opportunities for the development or retention of supermarkets and other fresh,
				healthy food retail enterprises in underserved communities.
									(3)Criteria for
				awarding national funds to partnerships
								(A)In
				generalThe national fund manager shall award national funds to
				partnerships through a competitive process on an annual basis.
								(B)First round
				priorityIn the first round of funding, the national fund manager
				shall give priority to a limited number of existing partnerships that have
				demonstrable capacity to implement fresh food financing programs in underserved
				areas quickly, and for which there is demonstrable, significant need for
				improved access to healthy food.
								(C)Additional
				roundsAdditional rounds shall be designed to promote geographic
				diversity.
								(D)CriteriaIn
				awarding national funds to partnerships, the national fund manager shall
				consider—
									(i)the amount of
				funds and other resources pledged by a partnership to match or leverage
				national funds;
									(ii)the degree of
				State, local, or tribal government support of the partnership as evidenced by
				matching grant and loan funds or other types of support, such as allocation of
				tax-exempt bonds, loan guarantees, and coordination of resources from other
				State or local economic development programs;
									(iii)the capacity of
				the partnership to successfully develop and manage loan and grant
				programs;
									(iv)the lack of
				supermarkets and other fresh, healthy food retail enterprises in low- and
				moderate-income areas that would be served by the partnership;
									(v)the experience of
				the food access or community health organization of the partnership in outreach
				about access to healthy foods and local healthy food access issues;
									(vi)the degree of
				community engagement and support in the development and retention of
				supermarkets and other fresh, healthy food retail enterprises; and
									(vii)the
				contribution of the program of the partnership to the overall geographic
				diversity of the Initiative.
									(4)Administrative
				costs
								(A)In
				generalNot later than 45 days after the date of receipt of an
				award, the national fund manager shall submit to the Secretary for approval a
				3-year program and operating budget and detailed work plan that shall
				include—
									(i)costs for
				research and evaluation, technical assistance, and training; and
									(ii)program and
				operating costs.
									(B)Earned
				revenuesEarned revenues from loan fees and interest may be
				expended on program and operating costs in accordance with the budget approved
				by the Secretary.
								(C)Basis of
				reviewThe Secretary shall base the review under subparagraph (A)
				on—
									(i)the likelihood of
				the plan and expenditures to further the purposes of this section; and
									(ii)whether the
				administrative costs are reasonable, connected to the costs of operation, and
				reflect efficient operations by the national fund manager.
									(f)Partnerships
							(1)In
				generalEach partnership that receives assistance through the
				Initiative shall provide financial and technical assistance to eligible fresh,
				healthy food retail projects in underserved areas within the defined
				communities of the partnership.
							(2)AdministrationEach
				partnership shall designate a community development financial institution or
				other organization that is capable of administering a loan and grant
				program—
								(A)to execute grant
				agreements with the national fund manager; and
								(B)to serve as the
				manager of local funds.
								(3)Responsibilities
				of partnershipsA partnership shall—
								(A)raise other forms
				of financial assistance to match the national funds received by the
				partnership;
								(B)provide marketing
				and outreach to communities, the supermarket industry, other fresh, healthy
				food retailers, State and local government officials, and civic and public
				interest organizations—
									(i)to solicit
				applications from underserved areas from across the State or locality to be
				served by the partnership; and
									(ii)to inform the
				communities and other persons about the availability of grants, loans,
				training, and technical assistance;
									(C)review and
				underwrite projects to determine whether—
									(i)a
				proposed project meets the criteria for eligible projects under subsection
				(c)(3); and
									(ii)a proposed
				project meets the criteria for priority projects under subsection
				(c)(4);
									(D)provide technical
				assistance services to eligible fresh, healthy food retail operators and
				developers;
								(E)track and report
				outcomes, including—
									(i)the number of
				jobs created or retained;
									(ii)the quantity of
				fresh, healthy food retail space created or retained; and
									(iii)such other
				health and economic indicators as are required by the national fund
				manager;
									(F)monitor and audit
				funded projects to ensure compliance with the Initiative, the national fund
				manager, and partnership program requirements for a period of at least 3
				years;
								(G)submit an annual
				report to the national fund manager that describes—
									(i)the activities of
				the partnership;
									(ii)the expenditure
				of local funds; and
									(iii)success in
				meeting performance targets and satisfying such other terms and conditions as
				are specified in the agreement between the partnership and the national fund
				manager; and
									(H)coordinate with
				the national fund manager for the smooth operation of the Initiative.
								(4)Administrative
				costs
								(A)In
				generalAs a condition on the receipt of assistance under this
				section, each partnership shall submit to the national fund manager for
				approval a 3-year budget and plan for all program and operating costs,
				including—
									(i)costs for
				research and evaluation, technical assistance, and training; and
									(ii)administrative
				and operating costs.
									(B)Earned
				revenuesEarned revenues from loan fees and interest may be
				expended on program and operating costs in accordance with the budget approved
				by the national fund manager.
								(C)Basis of
				reviewThe national fund manager shall base the review under
				subparagraph (A) on the likelihood of the budget and plan to further the
				purposes of this section.
								(g)Evaluation and
				monitoring
							(1)In
				generalProgram evaluation and financial audits shall occur at
				all levels of the Initiative to ensure that—
								(A)national and
				local funds are used properly; and
								(B)the objectives of
				the Initiative are met.
								(2)Program
				evaluation and financial audits
								(A)In
				generalThe Secretary shall—
									(i)conduct periodic
				program evaluations and financial audits of the national fund manager,
				partnerships, and projects funded by the Initiative; and
									(ii)share with the
				national fund manager the results of the evaluations and audits.
									(B)Funded
				projectsThe Secretary or the national fund manager shall
				evaluate partnerships to assess the health and economic impacts of projects
				funded by the Initiative.
								(C)Other
				impacts
									(i)Secretary of
				health and human servicesThe Secretary of Health and Human
				Services shall conduct research studies and evaluate the health impacts of the
				Initiative.
									(ii)Community
				development financial institutionsRepresentatives of the
				Community Development Financial Institutions shall conduct research studies and
				evaluate the economic impacts of the Initiative.
									(D)Partnerships
									(i)In
				generalEach partnership shall—
										(I)conduct periodic
				administrative and financial audits of projects funded by the Initiative;
				and
										(II)share with the
				national fund manager the results of the audits.
										(ii)Failure of
				partnershipIn a case in which a partnership fails, the national
				fund manager shall take over the portfolio of the failed partnership.
									(h)Administrative
				provisions
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall promulgate regulations—
								(A)for the conduct
				of a rigorous performance evaluation to determine the impact of the Initiative
				at the end of the initial 5-year period, which the Secretary shall submit to
				Congress;
								(B)to establish
				metrics for evaluating the effectiveness of the Initiative; and
								(C)under which the
				Secretary shall assess whether the Initiative should be extended at the end of
				the initial 5-year period.
								(2)Termination of
				contracts for causeThe Secretary may promulgate regulations
				under which the Secretary may terminate contracts for cause if the Secretary
				determines that to be necessary.
							(i)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $125,000,000, to remain available until
				expended.
						.
			(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
				(1)in paragraph
			 (6)(C), by striking or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(8)the authority of
				the Secretary to establish in the Department the Healthy Food Financing
				Initiative in accordance with section
				242.
						.
				
